IN THE SUPREME COURT OF THE STATE OF NEVADA


                CRAIG ALLEN RODGERS,                                    No. 83816
                                  Appellant,
                              vS.
                THE STATE OF NEVADA,                                         FILED
                                  Respondent.
                                                                              DEC 1 3 2021
                                                                             ELIZABETH A. BROWN
                                                                           CLERK OF SUPREME COURT
                                     ORDER DISMISSING APPEAL              BY 111 Nev. 1021,
                1022-23, 900 P.2d 344, 344-45 (1995); Castillo v. State, 106 Nev. 349, 352,
                792 P.2d 1133, 1135 (1990). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                        P rraguirtr1178116.14.....1".


                                          , J.
                Stiglich




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                        - 3~ 3440
                cc:   Hon. Susan Johnson, District Judge
                      Craig Allen Rodgers
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) i947A
                                                   2